         Case 8:13-cr-00129-PJM Document 91 Filed 05/20/20 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA,                         *
                                                  *
v.                                                *           Criminal No. PJM 13-0129
                                                  *
LARRY L. BARRINGER,                               *
                                                  *
               Defendant.                         *

                                  MEMORANDUM OPINION

       Larry L. Barringer has filed a Motion for Compassionate Release pursuant to 18 U.S.C. §

3582(c)(1)(A), ECF No. 84, the Government has responded in Opposition, ECF No. 87, and

Barringer has replied, ECF No. 89. Barringer filed a supplement to his Motion on May 6, 2020.

ECF No. 90. For the reasons set forth below, the Court DENIES the Motion.

                                                  I.

       On December 12, 2013, Barringer pled guilty to Conspiracy to Pass and Utter Counterfeit

Obligations of the United States, in violation of 18 U.S.C. § 371, and Conspiracy to Commit

Money Laundering, in violation of 18 U.S.C. § 1956(h). ECF No. 25. On August 4, 2014, the

Court sentenced him to 60 months’ imprisonment with credit for time served, and three years of

supervised release. ECF No. 48. Barringer was released from custody and his supervised release

commenced on July 10, 2017. ECF No. 54.

       On October 29, 2019, Barringer appeared before this Court for a hearing on alleged

violations of the terms of his supervised release. ECF No. 74. He made knowing and voluntary

admissions as to four violations: committing a crime in Montgomery County, MD by passing

counterfeit bills (Violation 1); leaving the judicial district without permission (Violation 2); being

dishonest with his supervising officer regarding his travel outside the district (Violation 3); and



                                                  1
          Case 8:13-cr-00129-PJM Document 91 Filed 05/20/20 Page 2 of 10



opening a line of credit without the approval of his supervising officer (Violation 6). The

Government did not go forward on additional alleged violations. ECF No. 76. In consequence, the

Court revoked Barringer’s supervised release and sentenced him to 20 months’ imprisonment with

credit for time served, and recommended that he be designated to the Federal Medical Center in

Butner, NC. Id. The Court terminated his supervised release in unsatisfactory status. Id.

        Since then, according to the Parties, Barringer has been in the custody of the U.S. Marshal

Service at the Metropolitan Transition Center (“MTC”) in Baltimore, MD. ECF Nos. 79 and 87.

He has been awaiting transport to the Federal Medical Center in Devens, MA (“FMC Devens”)

since the October 29, 2019 hearing, but at present, is not scheduled to be transferred due to his

medical conditions and the COVID-19 pandemic. Id. Barringer, who is 60 years old, suffers from,

among other ailments, coronary artery disease, End-Stage Renal Disease, diabetes, hypertension,

and obesity. ECF No. 79. He has served approximately seven months of his 20 month sentence.

        On March 26, 2020, Barringer, through counsel, filed a Motion for Temporary Release on

the basis that the COVID-19 outbreak poses a large risk to him due to his medical conditions. ECF

No. 79. The Government responded the same day, ECF No. 80, and the Court denied the motion

the next day, ECF No. 81.

        On April 1, 2020, Barringer filed an Emergency Motion for Order Modifying Judgment to

Allow Remainder of Sentence to Be Served on Home Confinement Pursuant to 18

U.S.C. § 3582(c)(1)(A)(i). ECF No. 84.1 The Government filed a response in Opposition, ECF No.



1
  It is within the discretion of the Bureau of Prisons, under certain circumstances, to place an inmate on home
confinement. See 18 U.S.C. § 3624; see also United States v. Williams, 2020 WL 1506222, at *1 (D. Md. Mar. 30,
2020); United States v. Gray, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (finding “defendant must seek home
confinement through the BOP's administrative system”); United States v. Baker, 2020 WL 2430945, at *1 (W.D.N.C.
May 12, 2020). In view of this, and because Barringer has not argued why the Court can grant this relief, it seems
more appropriate for the Court to approach the motion as a straightforward motion for compassionate release pursuant
to 18 U.S.C. § 3582(c)(1)(A).


                                                         2
         Case 8:13-cr-00129-PJM Document 91 Filed 05/20/20 Page 3 of 10



87, and Barringer replied on April 17, 2020, ECF No. 89. The Motion is now ripe for the Court’s

consideration.

                                                II.

       Until recently, courts lacked authority to entertain compassionate release requests of

defendants except upon motion of the Director of the Bureau of Prisons. See, e.g., United States v.

Fletcher, 2014 WL 12824234 (D. Md. Apr. 14, 2014). However, the 2018 First Step Act, among

other things, amended § 3582(c) so as to allow courts to consider compassionate release “upon

motion of the defendant after the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant's facility, whichever is

earlier.” 18 U.S.C. § 3582(c)(1)(A).

       If a defendant has exhausted his administrative remedies, a court “may reduce the term of

imprisonment… after considering the factors set forth in section 3553(a) to the extent that they are

applicable, if it finds that… (i) extraordinary and compelling reasons warrant such a reduction.”

Id. The defendant generally bears the burden of establishing that a sentence reduction is warranted.

United States v. Stowe, 2019 WL 4673725 at *2 (S.D. Tex. Sept. 25, 2019).

       In 28 U.S.C. § 994(t), Congress delegated to the U.S. Sentencing Commission the authority

to “describe what should be considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of specific examples.” In U.S.S.G. §

1B1.13, the Sentencing Commission provided examples of “extraordinary and compelling

reasons” and mandated that the defendant must also not present “a danger to the safety of any other

person or to the community, as provided in 18 U.S.C. § 3142(g)” and that the reduction must be

otherwise consistent with U.S.S.G. § 1B1.13.



                                                 3
         Case 8:13-cr-00129-PJM Document 91 Filed 05/20/20 Page 4 of 10



                                                 III.

       Before a court evaluates the merits of the motion, the defendant must demonstrate that he

or she has “fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such a request

by the warden of the defendant's facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Both

the Government and Barringer have read into this statute a futility exception under Ross v. Blake,

in which a court can bypass the exhaustion requirement if the administrative remedies are

effectively “unavailable” or if the administrative process “operates as a simple dead end.” 136 S.

Ct. 1850, 1859-60 (2016).

       The Fourth Circuit has not yet opined on the issue, but other judges of this district have

held a district court cannot read such an exception into 18 U.S.C. § 3582(c)(1)(A) because the

exhaustion requirement is contained in the statute, and contains no exception, unlike the exhaustion

requirement of the Prison Litigation Reform Act at issue in Ross v. Blake. See United States v.

Underwood, 2020 WL 1820092, at *2 (D. Md. Apr. 10, 2020) (holding “the Court likewise may

not create an exception not grounded in the statute itself”); United States v. Osagbue, 2020 WL

1939713, at *1 (D. Md. Apr. 22, 2020) (finding the “statutory language is plain that this Court can

entertain a defendant’s motion only after the thirty-day waiting period or after defendant has

exhausted all administrative rights, whichever is earlier”); United States v. Wiggins, 2020 WL

2126882, at *2 (D. Md. May 5, 2020) (finding the exhaustion requirement “may not be waived”);

see also United States v. Johnson, 2020 WL 1663360, at *4 (D. Md. Apr. 3, 2020) (finding that

the requirement is jurisdictional in nature and that even if it were not, “this Court will not read an

exception into § 3582(c)(1) which does not exist”).

        Other district courts within the Fourth Circuit have held to similar effect, albeit for slightly



                                                  4
         Case 8:13-cr-00129-PJM Document 91 Filed 05/20/20 Page 5 of 10



different reasons. See United States, v. Thompson, 2020 WL 2121371, at *4 (S.D.W. Va. May 5,

2020) (holding “[w]here a governmental agency has more expertise and resources to make a

determination such as this, and the statute requires an expeditious exercise of that decision making,

then it is wholly inappropriate for the court to intervene.”); United States v. Carroll, 2020

WL 1976498,      at   *3   (D.   S.C.   Apr.    24,    2020)   (finding   that   “strict   compliance

with § 3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—importance” in

these circumstances). But see Poulios v. United States, 2020 WL 1922775, at *3 (E.D. Va. Apr.

21, 2020) (holding “the exhaustion requirement may be waived due to futility, inadequate relief,

or undue prejudice”); United States v. Feiling, 2020 WL 1821457, at *7 (E.D. Va. Apr. 10, 2020)

(finding that a court could waive the exhaustion requirement but that the defendant did not

demonstrate “the futility of exhaustion”).

       The circumstances here, however, differ from the circumstances in the above-cited cases.

Barringer is apparently unable to lodge a request with the Bureau of Prisons because, although, he

has been designated to FMC Devens, he has not yet been transferred and remains in the custody

of the U.S. Marshal Service. Since he is not incarcerated at a Bureau of Prisons facility, there is no

Bureau of Prisons warden to whom he can submit a request for a reduction in sentence. Simply

put, the exhaustion of the administrative process is not only futile, it is complete because Barringer

has done all he can to exhaust his administrative remedies. See United States v. Norris, 2020 WL

2110640, at *2 (E.D.N.C. Apr. 30, 2020) (finding that the defendant had exhausted his

administrative remedies in similar circumstances).

                                                 IV.

       The Court considers, then, whether Barringer has demonstrated “extraordinary and

compelling reasons” for relief under 18 U.S.C. § 3582(c)(1)(A). The Government argues that



                                                  5
         Case 8:13-cr-00129-PJM Document 91 Filed 05/20/20 Page 6 of 10



Barringer has not demonstrated “extraordinary and compelling reasons,” as defined in U.S.S.G. §

1B1.13. While Barringer concedes that his circumstances are not “extraordinary and compelling”

as defined in U.S.S.G. § 1B1.13, he claims that the Court is not constrained by the definitions set

forth in U.S.S.G. § 1B1.13 and may conduct its own assessment of whether “extraordinary and

compelling” reasons exist.

       U.S.S.G. § 1B1.13 has not been updated since the passage of the First Step Act. See United

States v. Gagne, 2020 WL 1640152, at *2 (D. Conn. Apr. 2, 2020). For example, it states that the

Court may reduce a term of imprisonment only “[u]pon motion of the Director of the Bureau of

Prisons under 18 U.S.C. § 3582(c)(1)(A),” which is clearly inconsistent with the current language

of 18 U.S.C. § 3582(c)(1)(A) allowing the defendant to file a motion as well. As such, courts across

the country, including this Court, have held that a district court is no longer constrained to find

“extraordinary and compelling reasons” based on what is listed in U.S.S.G. § 1B1.13. See United

States v. Decator, 2020 WL 1676219, at *3 (D. Md. Apr. 6, 2020) (stating that while “Sentencing

Commission and BOP criteria remain helpful guidance, the amended § 3582(c)(1)(A)(i) vests

courts with independent discretion to determine whether there are ‘extraordinary and compelling

reasons’ to reduce a sentence”); see also United States v. Mel, 2020 WL 2041674, at *3 (D. Md.

Apr. 28, 2020); United States v. Redd, 2020 WL 1248493, at *8 (E.D. Va. Mar. 16, 2020); United

States v. Haynes, 2020 WL 1941478, at *14 (E.D.N.Y. Apr. 22, 2020) (collecting cases).

       The Court is in accord with the judges of this district and many courts nationwide that, in

light of the passage of the First Step Act, U.S.S.G. § 1B1.13 and BOP criteria are “helpful

guidance,” but that a court has independent discretion to determine whether there are

“extraordinary and compelling reasons.”




                                                 6
         Case 8:13-cr-00129-PJM Document 91 Filed 05/20/20 Page 7 of 10



       Barringer argues that, in his case, the combination of the COVID-19 outbreak and the threat

of infection and the severe risk to him due to his medical conditions is an “extraordinary and

compelling” reason, citing a string of cases, most of which are from outside of the Fourth Circuit,

and not all of which are comparable to his situation. Since his last filing, there have been additional

cases that supplement his argument, holding that there are “extraordinary and compelling reasons

for compassionate release when an inmate shows both a particularized susceptibility to the disease

and a particularized risk of contracting the disease at his prison facility.” United States v. Harper,

2020 WL 2046381, at *3 (W. D. Va. Apr. 28, 2020). See also Mel, 2020 WL 2041674, at *3

(finding “the historic COVID-19 pandemic, the fact that Mel has been incarcerated in one of the

federal prisons most profoundly impacted by COVID-19, and the fact that as a result of the

outbreak, she has effectively been prevented from receiving necessary medical care for a

potentially life-threatening condition, collectively establish ‘extraordinary and compelling

reasons’ within the meaning of 18 U.S.C. § 3582(c)(1)(A)”).

       The Court acknowledges that hypertension, diabetes, a chronic kidney disease, and extreme

obesity (over 400 pounds), all conditions that Barringer claims to suffer from, may cause an

individual—particularly someone 60 years of age—to be more susceptible to the effects of the

virus. The Court also recognizes that COVID-19, a very serious disease, is spreading in prisons—

federal and state—despite efforts to contain the spread. Barringer represents that there are now 22

total confirmed cases of COVID-19 at MTC, 21 involving court guards and personnel, and at least

one involving an inmate, and that the number of cases is likely higher than what has been reported

given the limited testing being performed. However, even if Barringer shows “extraordinary and

compelling reasons” for compassionate release, he must also not present a danger to the

community and his request must be measured against both guideline and statutory factors.



                                                  7
         Case 8:13-cr-00129-PJM Document 91 Filed 05/20/20 Page 8 of 10



       First, there is the guidance in U.S.S.G. § 1B1.13 that mandates that the defendant must also

not present “a danger to the safety of any other person or to the community” and that the reduction

must be otherwise consistent with U.S.S.G. § 1B1.13. Barringer is currently incarcerated for

multiple violations of the terms of his supervised release, including the commission of a crime—

the passing of counterfeit bills—despite having just served sixty-months for the very same

conduct. Barringer argues that he does not pose a danger because “he is not a violent person, and

if confined to his home there will be no appreciable risk he will pass counterfeiting bills or commit

some other theft offense.” ECF No. 89. He also argues that his self-interest is to remain at home

to lower his own exposure to the risk of infection, given his health conditions and limited mobility,

and that he will be supported by his fiancé.

       But the Court is unpersuaded. Less than two years after he was released from custody,

Barringer committed the very same crime for which he was previously incarcerated, was dishonest

with the U.S. Probation Office as to his whereabouts and financial status, travelled frequently

without permission, and disobeyed the terms of his supervised release, all while living with his

fiancé and despite his purported limited mobility. The Court is simply not convinced that Barringer

would not do so again, despite the risks of COVID-19. All this is to suggest that Barringer poses

a danger to the Community.

                                                 V.

       Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), the Court must also take into account the factors

outlined in 18 U.S.C. § 3553(a). Those factors include (1) “the nature and circumstances of the

offense and the history and characteristics of the defendant;” (2) “the need for the sentence

imposed;” and (3) “the need to avoid unwarranted sentence disparities among defendants with

similar records who have been found guilty of similar conduct.” 18 U.S.C. § 3553(a).



                                                 8
         Case 8:13-cr-00129-PJM Document 91 Filed 05/20/20 Page 9 of 10



       The Court has already analyzed the “nature and circumstances of the offense and the history

and characteristics of the defendant” but would also note that the Pre-Sentence Report (“PSR”)

prepared for Barringer’s 2014 sentencing indicated that he had a criminal history category of VI,

with convictions for many crimes, violent as well as non-violent, including forging checks, credit

card offenses, multiple counts of robbery, and theft, among others. ECF No. 40. As well, the PSR

indicated that Barringer violated his terms of probation on multiple occasions. Id. The nature and

circumstances of the original offense here, plus the history and characteristics of the defendant,

strongly militate against Barringer’s release.

       The Court would also note that, due to the severity and the repetitive nature of Barringer’s

infractions, the Court imposed a sentence only four months less than the statutory maximum—20

months with credit for time served. ECF No. 76. Barringer has served slightly in excess of 7 months

of the term, and with good-time credit, he appears to have about 10 months left to serve on his

sentence. This would mean he has served little more than 50% of his sentence, after taking into

account good-time credit.

                                                 V.

       Taking all the foregoing into account, the Court concludes that Barringer has not served a

term “sufficient, but not greater than necessary, to comply with the purposes” of sentencing. 18

U.S.C. § 3553(a). Accordingly, Barringer’s Motion for Compassionate Release, ECF No. 84, is

DENIED.




                                                 9
       Case 8:13-cr-00129-PJM Document 91 Filed 05/20/20 Page 10 of 10



      A separate Order will ISSUE.




                                                        /s/            _
                                               PETER J. MESSITTE
                                          UNITED STATES DISTRICT JUDGE

May 19, 2020




                                     10
